Citation Nr: 1504355	
Decision Date: 01/29/15    Archive Date: 02/09/15

DOCKET NO.  12-06 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to an initial compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Laura E. Collins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1971.  



This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee, that granted service connection for bilateral hearing loss and assigned a noncompensable rating.

In his March 2012 substantive appeal, the Veteran requested a Travel Board hearing but in July 2012, before such hearing was scheduled, he requested that it be cancelled and the file be sent to the Board for adjudication.  As such, his hearing request is deemed withdrawn.
 
In September 2014, the Board remanded this case for additional development.  It now returns for further appellate review.


FINDING OF FACT

The preponderance of the evidence shows that the Veteran has had, at worst, Level III hearing in the right ear and Level II hearing in the left ear.


CONCLUSION OF LAW

The criteria for a compensable rating for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1154(a), 1155, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.85, 4.86, Diagnostic Code 6100 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to provide notification to the Veteran with respect to establishing entitlement to benefits, and a duty to assist with development of evidence under 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(b).  

The Veteran's claim arises from his disagreement with the initial evaluation following the grant of service connection.  Once service connection is granted the claim is substantiated, additional notice under this law is not required, and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The duty to assist the Veteran in the development of the claim includes assisting the Veteran in the procurement of service treatment records (STRs), pertinent treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Veteran's STRs, Social Security Administration records, and identified private and VA treatment records have been obtained and considered.  The Veteran has not identified any additional outstanding records that VA should seek to obtain on his behalf.

The Veteran was provided with a VA audiological examination in March 2010.  Pursuant to the September 2014 Board remand, he underwent another VA examination in November 2014.  In cases for which the evaluation of hearing loss is at issue, an examination for VA purposes must be conducted by a state-licensed audiologist and must include a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test.  Examinations will be conducted without the use of hearing aids.  38 C.F.R. § 4.85(a).  In addition to dictating objective test results, a VA audiologist must fully describe the functional effects caused by a hearing disability in the final report.  Martinak v. Nicholson, 21 Vet. App. 447 (2007).  Further, in Martinak the United States Court of Appeals for Veterans Claims (Court) noted that VA had revised its hearing examination worksheets to include the effect of the Veteran's hearing loss disability on occupational functioning and daily activities.  See Revised Disability Examination Worksheets, Fast Letter 07-10 (Dep't of Veterans Affairs Veterans Apr. 24, 2007); see also 38 C.F.R. § 4.10.  The Court also noted, however, that even if an audiologist's description of the functional effects of the Veteran's hearing disability was somehow defective, the Veteran bears the burden of demonstrating any prejudice caused by a deficiency in the examination.  

In this case, both of the VA examinations were conducted by audiologists, utilized the Maryland CNC test, and described the functional impact on daily activities.  Thus, the Board finds that the examination reports are adequate and the RO substantially complied with the September 2014 remand orders and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).  The Veteran has not reported, nor does the record show, that his service-connected hearing loss has worsened in severity since the most recent examination in November 2014.  As such, a new examination is not required.  See Palczewski v. Nicholson, 21 Vet. App. 174 (2007).  

The Board concludes that all reasonable efforts were made by VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claim.

II.  Analysis

Disability evaluations are determined by the application of a schedule of ratings, which is based on the average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. § 4.7.  The Veteran's entire history is reviewed when making disability evaluations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  

Where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibits symptoms that would warrant different evaluations during the course of the appeal, the assignment of staged ratings is appropriate.  Fenderson v. West, 12 Vet. App. 119, 126-127 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

When there is an approximate balance of evidence for and against the issue, all reasonable doubt will be resolved in the Veteran's favor.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).

The Veteran's service-connected bilateral hearing loss disability is currently rated noncompensably disabling under the provisions of Diagnostic Code 6100 of the Schedule for Rating Disabilities.  38 C.F.R. § 4.85.  He seeks a higher rating.

The Board notes that service connection is in effect for tinnitus, rated 10 percent disabling.  Symptoms related to service-connected tinnitus may not be considered while evaluating the service-connected hearing loss.  See 38 C.F.R. § 4.14.  The Board must avoid the evaluation of the same manifestation under different diagnoses.  Id. 

Under the VA rating schedule, hearing impairment is evaluated based on audiological testing, including a puretone audiometry test and the Maryland CNC controlled speech discrimination test.  38 C.F.R. § 4.85.  To evaluate the degree of disability from defective hearing, the rating schedule establishes eleven auditory acuity levels from Level I for essentially normal acuity through Level XI for profound deafness.  38 C.F.R. § 4.85.  Table VI is used to assign a Roman numeral designation for hearing impairment based on a combination of the percent of speech discrimination and the pure tone threshold average.  38 C.F.R. § 4.85(b).  The puretone threshold average is the average of the puretone thresholds, in decibels, at 1000, 2000, 3000 and 4000 Hertz [Hz], shown on a puretone audiometry test.  38 C.F.R. § 4.85.  When there is no speech discrimination testing, Table VIa is used, based on the puretone threshold average alone.  38 C.F.R. § 4.85(c).  Table VII is used to determine the percentage evaluation by combining the Roman numeral designations for hearing impairment for each ear.  38 C.F.R. § 4.85(e).

The regulations also provide that in cases of exceptional hearing loss, i.e. when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the Roman numeral designation will be determined for hearing impairment, separately, from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86.  A Roman numeral designation will also be determined from either Table VI or Table VIa, whichever results in the higher numeral, when the puretone threshold is 30 decibels or less at 1000 Hz, and 70 decibels or more at 2000 Hz.  That numeral will then be elevated to the next higher Roman numeral.  As an initial matter, the Board finds that neither exceptional pattern of hearing under 38 C.F.R. § 4.86 is present in any of the Veteran's audiograms of record; thus, that regulation is inapplicable. 

The record contains twelve audiogram readings dated between August 1998 and October 2009, taken as part of the Veteran's annual employee hearing testing.  The reported data include puretone threshold levels but no speech discrimination testing.  Therefore, Table VIa is applicable to these reports.  38 C.F.R. § 4.85(c).  On each of the 12 audiograms, the puretone threshold averages bilaterally are 40 or less.  Under Table VIa, puretone threshold averages of 0 to 41 yield a Roman numeral of Level I.  Level I in both ears corresponds to a noncompensable evaluation pursuant to Table VII.  Thus, none of the 12 employee hearing testing audiograms shows compensable hearing loss for VA purposes.

The record contains three additional audiograms.  Pure tone threshold levels, in decibels, were as follows: 

July 2009 - (Private audiogram submitted by Veteran)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
20
20
35
55
55
41.25
80
LEFT
20
20
25
55
55
38.75
92

March 2010 (VA examination report)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
15
15
40
60
60
43.75
94
LEFT
15
15
25
50
55
36.25
94

November 2014 (VA examination report)

HERTZ
500
1000
2000
3000
4000
Puretone threshold levels average
Speech Discrimination
RIGHT
15
25
55
55
60
49
84
LEFT
15
15
55
55
60
46
86

Pursuant to Table VI: the July 2009 results correspond to Level III hearing on the right and Level I hearing on the left, the March 2010 results correspond to Level I hearing bilaterally, and the November 2014 results correspond to Level II hearing bilaterally.  38 C.F.R. § 4.85(b).  All of these Levels correspond to a noncompensable evaluation pursuant to Table VII.  Thus, in every audiogram of record, the results correspond to a noncompensable evaluation.

Based on the results of the audiological evaluations discussed above, and in the absence of any additional medical evidence showing a more severe hearing disability, a compensable evaluation is not warranted.  The Board does not discount the difficulties the Veteran has with his auditory acuity.  However, the Board must predicate its determination on the basis of the results of the audiology studies of record.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992) (the assignment of a disability rating for service-connected hearing impairment is derived by a mechanical application of the rating schedule to the numeric designations assigned after audiometric evaluations are rendered).  

The Board finds that the Veteran's symptoms have been stable throughout the appeal period and therefore staged ratings are not appropriate.  Francisco; Hart.

VA must also consider whether an extraschedular evaluation under 38 C.F.R. § 3.321(b) should be assigned in the case where the disability has an effect on the Veteran's occupational function and daily activities.  Martinak, 21 Vet. App. at 454-55.  Audiologists' reports as to the effects of hearing loss on occupational functioning and daily activities can support consideration of an extraschedular evaluation.  Id.

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In a June 2009 private treatment record, the Veteran was noted to have poor understanding and discrimination in loud environments.  The March 2010 VA examiner found significant effects on occupation, namely "hearing difficulty," but no effects on usual daily activities.  In an April 2010 VA treatment record his hearing status was noted to be "poor."  In his May 2010 notice of disagreement, the Veteran reported that he cannot hear the voices of women and children, and "if other noise is happening around me I cannot understand or hear anybody."  In an August 2010 lay submission, the Veteran reported that he has a wife, four children, and eight grandchildren and not being able to hear them is "a pain."  In February 2011 the Veteran became a user of hearing aids and thereafter his hearing status was noted in VA treatment records to be "fair" or "good with aid."  At the November 2014 VA examination, he reported that if he concentrates on his spouse's voice he can hear her (unless she is in another room), but he cannot understand the voices of female newscasters.  He also reported distracting ringing due to his service-connected tinnitus that made concentration difficult.

In summary, the Veteran's hearing loss is manifested by difficulty hearing the voices of women and children, difficulty understanding speech when background noise is present, and ringing.  The rating criteria contemplate speech reception thresholds and ability to hear spoken words on Maryland CNC testing.  The ringing is contemplated by the Veteran's 10 percent disability evaluation for tinnitus.  Hence, the rating criteria contemplate the Veteran's symptomatology.  Referral for consideration of an extraschedular rating is therefore not warranted.  Thun. 

Finally, the Court has held that entitlement to a total disability rating for compensation based on individual unemployability due to service-connected disabilities (TDIU) is an element of all appeals for a higher rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to a TDIU is raised when a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  As there is no evidence of unemployability due to the Veteran's service-connected hearing loss, the question of entitlement to a TDIU is not raised.

As the preponderance of the evidence is against this claim, the benefit of the doubt doctrine does not apply, and the claim for a compensable disability rating for bilateral hearing loss must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert.


ORDER

An initial compensable rating for bilateral hearing loss is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


